


Exhibit 10.2
 
FORM OF AMENDMENT TO
EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement is entered into this ____ day of
December, 2010 between SM Energy Company (f/k/a St. Mary Land & Exploration
Company), a Delaware corporation (“SM Energy”), and A. J. “Tony” Best
(“Best”).  It amends the Employment Agreement between SM Energy and Best dated
May 1, 2006.
 
1. Amendment to Agreement.  The last sentence of Section 10 is hereby deleted
and replaced with the following two sentences:
 
In particular, with respect to the severance payments provided for under Section
9 of this Agreement, such severance payments that would otherwise be made during
the Section 409A Six-Month Waiting Period shall be paid in one lump sum upon the
expiration of the Section 409A Six-Month Waiting Period, together with simple
interest on the amount of each deferred payment at the short term applicable
federal rate as of the date of the separation of Best from employment.  For
purposes of this Agreement, “termination of employment,” “separation from
service” or similar language means separation from service by Best from SM
Energy for any reason whatsoever within the meaning of Code Section 409A and
Treasury Regulation § 1.409A-1(h).
 
2. Incorporation of Amendment and Remainder of Agreement.  The terms and
provisions of Section 1 of this Amendment are hereby incorporated into the
Agreement and, except for the amendment provisions herein contained, all of the
terms and provisions of the Agreement shall remain in full force and effect,
unaltered and unchanged by this Amendment.  To the extent that the terms and
provisions of this Amendment conflict with the terms and provisions of the
Agreement, the terms and provisions of this Amendment shall control.
 
3. Execution in Counterparts and Delivery of Signature Pages.  This Amendment
may be executed in counterparts and signature pages may be delivered by email or
facsimile transmission.
 
IN WITNESS WHEREOF, this Amendment to the Employment Agreement is hereby duly
executed by each party on this ______ day of December, 2010.
 
AGREED:


SM ENERGY COMPANY,
a Delaware corporation




By:                                                                           
John R. Monark, Vice President-Human Resources




By:                                                                          
A. J. “Tony” Best

